DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1- are pending and have been examined in this application. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/10/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sautron (PGPub #2018/0057170) in view of Smith et al. (PGPub #2018/0073431).
Regarding claim 1, Sautron teaches a pneumatic flow-control system for an aircraft, comprising: an ambient-air inlet for providing ambient air from outside the aircraft (193); a low-pressure source of engine bleed air (134) from a low-compression stage of an engine (134 as seen in figure 4) for providing low-pressure-bleed air (134, and 166); a selector valve (Combination of 146 and 194) for selecting ambient air or low-pressure-bleed air to provide low-pressure air (Paragraph 53, lines 3-6, and lines 11-18); a venturi ejector fluidly coupled to the outlet of the selector valve for enhancing mixing of ambient air with low-pressure bleed air (Paragraph 54, lines 13-18, this teaches that there is an embodiment of the system that can proportionally supply a combination ambient air, low pressure bleed air, and high pressure bleed air, for this to happen the selector valve must allow both the ambient air and the low pressure bleed air to pass through the valve, and Paragraph 55, lines 7-17, and 152 as seen in figure 4, this teaches that there is an ejector that is coupled to the outlet of the selector valve that helps to further mix the ambient and low pressure bleed air by introducing it to the high pressure air which creates turbulence that helps enhance the mixing process); a high-pressure source of engine bleed air (136) from a high-compression stage of the aircraft engine (136 as seen in figure 4) for providing high-pressure-bleed air (136, and 168); a jet pump (144) having a primary inlet (Shown below in figure 4) for receiving high-pressure-bleed air from the high-pressure source (Shown below in figure 4, 170) and a secondary inlet (Shown below in figure 4) for receiving low- pressure air from the selector valve (Shown below in figure 4, 172), wherein the jet pump is adapted to mix high-pressure bleed air with low-pressure air for providing a mixed air to an environmental control subsystem (Paragraph 17, lines 10-13, Paragraph 60, lines 7-8, and 170, 172, and 148 as seen in figure 4). Additionally, Sautron teaches that the air leaving the jet pump is a mix of the low pressure and high pressure air and heads into the environmental control system (144 and 148 as seen in figure 4) but does not teach a shutoff function located downstream of the jet pump, the shutoff function adapted to stop flow of the mixed air to the (24) located downstream of the mixing of the high and low pressure air (24 as seen in figure 1, as can be seen in figure 1 after the high pressure flow passes through the valves 16, and 18 it mixes with the low pressure flow) the shutoff function adapted to stop flow of the mixed air to the environmental control subsystem (Paragraph 16, lines 5-18, and Paragraph 13, lines 1-6 teaches that valves like element 24 can be used to completely shut off flow through them).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a shut off function that stops flow from the jet pump to the environmental control system because both Sautron and Smith are devices that control the bleed flow from aircraft engines.  The motivation for having a shut off function that stops flow from the jet pump to the environmental control system is that it allows the system to not supply any air to the environmental control system if it is not needed.

    PNG
    media_image1.png
    640
    652
    media_image1.png
    Greyscale

Regarding claim 2, Sautron as modified by Smith teaches the pneumatic flow-control system of claim 1 further comprising a first modulating valve (150 of Sautron) for modulating an amount of high-pressure bleed air to provide to the primary inlet of the jet pump (Paragraph 55, lines 7-15 of Sautron).
Regarding claim 3, Sautron as modified by Smith teaches the pneumatic flow-control system of claim 1 wherein the selector valve comprises a check valve (194 of Sautron) in combination with a second modulating valve (146 of Sautron), the check valve being adapted to receive ambient air (Paragraph 53, lines 11-18 of Sautron) and the second modulating valve being adapted to receive low-pressure-bleed air (Paragraph 54, lines 4-9 of Sautron)
Regarding claim 5, Sautron as modified by Smith teaches the pneumatic flow-control system of claim 1 further comprising: a flow sensor for monitoring a flow rate of the mixed air (Paragraph 15, lines 8-11 of Sautron); and a temperature sensor for measuring a temperature of the mixed air (Paragraph 15, lines 8-11 of Sautron).
Regarding claim 6, Sautron as modified by Smith teaches the pneumatic flow-control system of claim 5 further comprising a controller (60 of Sautron) having a non-transitory memory (64 of Sautron) for storing software instructions (Paragraph 28, lines 10-16 of Sautron), and a processor (62 of Sautron) for executing the software instructions (Paragraph 28, lines 14-16 of Sautron), to perform a method for pneumatic flow control comprising: receiving an ambient air pressure from a pressure sensor (Paragraph 42, lines 1-8, and Paragraph 56, lines 1-11 of Sautron); receiving a flow rate of the mixed air from the flow sensor (Paragraph 42, lines 1-8, and Paragraph 56, lines 1-11 of Sautron); receiving a temperature of the mixed air from the temperature sensor (Paragraph 42, lines 1-8, and Paragraph 56, lines 1-11 of Sautron); and controlling the selector valve and a first modulating valve to control the temperature and pressure of the mixed air based on the ambient air pressure, the temperature of the mixed air, and the flow rate of the mixed air (Paragraph 43, lines 9-27, and Paragraph 44, lines 5-9, and lines 20-22 of Sautron).
Regarding claim 7, Sautron as modified by Smith teaches the pneumatic flow-control system of claim 6 wherein controlling the selector valve and the first modulating valve to control the temperature and pressure of the mixed air is further based on a phase of flight of the aircraft (Paragraph 56, lines 1-11 of Sautron).
Regarding claim 8, Sautron as modified by Smith teaches the pneumatic flow-control system of claim 1 wherein the selector valve is further adapted to provide mixing of ambient air with low-pressure bleed air to provide low-pressure air (Paragraph 54, lines 4-9, and as can be seen in figure 4 both the ambient air from 193 and the low pressure bleed air from 134 enter 146 from different conduits and leave 146 in the same conduit of Sautron).
Regarding claim 10, Sautron as modified by Smith teaches the pneumatic flow-control system of claim 6, but Sautron does not teach that the primary inlet further comprises a variable diameter orifice under control of the controller for throttling high-pressure-bleed air into the jet pump.  However, Smith does teach that the primary inlet further comprises a variable diameter orifice under control of the controller for throttling high-pressure-bleed air into the jet pump (16, and 18, Paragraph 14, lines 1-14, and as can be seen in figure 1 after the high pressure flow passes through the valves 16, and 18 it mixes with the low pressure flow in a region that acts as the jet pump).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the high pressure inlet to the jet pump have a variable diameter to throttle the air entering the jet pump because both Sautron and Smith are devices that control the bleed flow from aircraft engines.  The motivation for having the high pressure inlet having a variable diameter is that it allows the system to have greater control over the flow rate of the high pressure air. 
Claims 11-15, 17, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sautron (PGPub #2018/0057170) in view of Klimpel (PGPub #2017/0152050).
Regarding claim 11, Sautron teaches a pneumatic flow control method, comprising: providing a high-pressure bleed air from a high-compression stage of an aircraft engine to a jet pump  (Paragraph 55, lines 7-15); measuring an ambient air pressure (Paragraph 51, line 1-15, and Paragraph 53, lines 19-29); when the ambient air pressure meets a predetermined threshold pressure, delivering an ambient air via an inlet of an aircraft, and mixing the ambient air with the low-pressure bleed air via a mixing valve (Paragraph 54, lines 4-18, and as can be seen in figure 4 both the ambient air from 193 and the low pressure bleed air from 134 enter 146 from different conduits and leave 146 in the same conduit, this teaches that there is an embodiment of the system that can proportionally supply a combination ambient air, low pressure bleed air, and high pressure bleed air, for this to happen the selector valve must allow both the ambient air and the low pressure bleed air to pass through the valve, and having the ambient and low pressure bleed air pass through the selector valve will inherently cause them to mix as they are discharged) to provide a low- pressure air to the jet pump (Paragraph 53, lines 19-29, and Claim 4, lines 1-4); when the ambient air pressure does not meet the predetermined threshold pressure, delivering a low-pressure bleed air from a low-compression stage of the aircraft engine to provide the low-pressure air to the jet pump (Paragraph 53, lines 19-29, and Claim 4, lines 1-4); mixing, with the jet pump, the high-pressure bleed air with the low-pressure air to provide a mixed air (Paragraph 17, lines 10-13, Paragraph 60, lines 7-8, and 170, 172, and 148 as seen in figure 4); measuring, with a flow sensor, a flow rate of the mixed air exiting the jet pump (Paragraph 42, lines 1-8, and Paragraph 56, lines 1-11); and providing the mixed air to an environmental control subsystem of the aircraft (170, 172, and 148 as seen in figure 4).  But Sautron does not explicitly teach determining via the controller if the ambient air pressure value meets a predetermined threshold pressure; that the ambient air is delivered when the ambient air pressure value meets the predetermined threshold pressure, and that the mixing is based on the ambient air pressure value.  However, Klimpel does teach determining via the controller if the ambient air pressure value meets a predetermined threshold pressure (Paragraph 21, lines 1-15, Paragraph 31, lines 1-16, and Paragraph 61, lines 1-28, this teaches that the system measures the ambient air pressure and uses that value to see if it meets a predetermined threshold), and the ambient air pressure value is compared to a predetermined threshold pressure to determine the usage of the ambient air (Paragraph 21, lines 1-15, Paragraph 31, lines 1-16, and Paragraph 61, lines 1-28).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a controller measure the pressure of the ambient air and (Paragraph 54, lines 13-18) and can control the proportionality of the ambient air, low pressure bleed air, and high pressure bleed air (Paragraph 54, lines 13-18), and Klimpel teaches that it can be controlled based on ambient air pressure (Paragraph 21, lines 1-15, Paragraph 31, lines 1-16, and Paragraph 61, lines 1-28), additionally, Sautron teaches that the system can close the ambient air inlet if the ambient pressure is too low to prevent the low pressure bleed air from leaving out of the ambient air inlet due to the back pressure (Paragraph 53, lines 1-31), this means that whenever the controller is controlling the proportionality of the ambient air and the low pressure bleed it must inherently be above the predetermined ambient pressure threshold because otherwise there would be no ambient air.  Additionally the mixing can only occur when the ambient air is above the predetermined threshold, so the mixing goes from not occurring below the threshold to occurring when the threshold is exceeded.  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the ambient air is delivered when the ambient air pressure value meets the predetermined threshold pressure, and that the mixing is based on the ambient air pressure value because Sautron and Klimpel are both systems that use engine bleed air to provide environmental control to the cabin.  The motivation for having the ambient air is delivered when the ambient air pressure value meets the predetermined threshold pressure, and 
Regarding claim 12, Sautron as modified by Klimpel teaches the pneumatic flow control method of claim 11 further comprising modulating, with a first modulating valve (150 of Sautron), an amount of the high-pressure bleed air to deliver to the jet pump (Paragraph 55, lines 7-15 of Sautron) based on the ambient air pressure and the flow rate of the mixed air (Paragraph 56, lines 1-11, and Paragraph 44, lines 5-9, and lines 20-22 of Sautron).
Regarding claim 13, Sautron as modified by Klimpel teaches the pneumatic flow control method of claim 11 further comprising measuring a temperature of the mixed air (Paragraph 42, lines 1-8, and Paragraph 56, lines 1-11 of Sautron) and modulating an amount of the high-pressure bleed air to deliver to the jet pump based on a measured temperature of the mixed air (Paragraph 43, lines 9-27, and Paragraph 44, lines 5-9, and lines 20-22 of Sautron, for a constant volume raising the pressure of the gas will inherently raise the temperature of the gas).
Regarding claim 14, Sautron as modified by Klimpel teaches the pneumatic flow control method of claim 11 wherein delivering the ambient air is via a check valve (194 of Sautron) when the ambient air pressure exceeds a threshold pressure of the check valve (Paragraph 53, lines 11-18 of Sautron).
Regarding claim 15, Sautron as modified by Klimpel teaches the pneumatic flow control method of claim 11 further comprising modulating, with a second modulating valve (146 of Sautron), an amount of the low-pressure bleed air to provide to the jet pump (Paragraph 54, lines 4-9, as can be seen in figure 4 the air leaving valve 146 is routed to pump 144 of Sautron).
Regarding claim 17, Sautron as modified by Klimpel teaches the pneumatic flow control method of claim 11 further comprising: determining, using the controller (60 of Sautron), an amount of the (Paragraph 56, lines 1-11 of Sautron); the controller having a non-transitory memory (64 of Sautron) for storing software instructions (Paragraph 28, lines 10-16 of Sautron), and a processor (62 of Sautron) for executing the software instructions (Paragraph 28, lines 10-16 of Sautron), wherein the step of determining is based on one or more of: the phase of flight of the aircraft; the desired and measured flow rates of the mixed air; and the pressure and temperature of the high-pressure bleed air, the low-pressure bleed air, the ambient air, and the mixed air (Paragraph 56, lines 1-11 of Sautron).
Regarding claim 20, Sautron as modified by Klimpel teaches the pneumatic flow control method of claim 17 further comprising: optimizing, using the controller, blending of the high-pressure bleed air, the low-pressure bleed air, and the ambient air for improving takeoff performance and cruise fuel burn (Paragraph 56, lines 1-11, and Paragraph 12, lines 24-29 of Sautron).
Regarding claim 21, Sautron teaches a pneumatic flow-control system for an aircraft, comprising: an ambient-air inlet for providing ambient air from outside the aircraft (193); a low-pressure source of engine bleed air (134) from a low-compression stage of an engine (134 as seen in figure 4) for providing low-pressure-bleed air (134, and 166); a selector valve (Combination of 146 and 194), to provide low- pressure air based on the ambient air pressure (Paragraph 53, lines 3-29), by selecting one of a) 5 of 10 Response in US Patent Application 15/956,201PATENT Attorney Docket No.: 2616-119.01 ambient air (Paragraph 53, lines 3-29), b) low-pressure-bleed air (Paragraph 53, lines 3-29), or c) a mixture of ambient air and low- pressure-bleed air (Paragraph 54, lines 4-9, and as can be seen in figure 4 both the ambient air from 193 and the low pressure bleed air from 134 enter 146 from different conduits and leave 146 in the same conduit); a venturi ejector fluidly coupled to the outlet of the selector valve for enhancing mixing of ambient air with low-pressure bleed air (Paragraph 54, lines 13-18, this teaches that there is an embodiment of the system that can proportionally supply a combination ambient air, low pressure bleed air, and high pressure bleed air, for this to happen the selector valve must allow both the ambient air and the low pressure bleed air to pass through the valve, and Paragraph 55, lines 7-17, and 152 as seen in figure 4, this teaches that there is an ejector that is coupled to the outlet of the selector valve that helps to further mix the ambient and low pressure bleed air by introducing it to the high pressure air which creates turbulence that helps enhance the mixing process); a high-pressure source of engine bleed air (136) from a high-compression stage of the aircraft engine (136 as seen in figure 4) for providing high-pressure-bleed air (136, and 168); a jet pump (144) having a primary inlet (Shown above in figure 4) for receiving high-pressure-bleed air from the high- pressure source (Shown above in figure 4, 170) and a secondary inlet (Shown above in figure 4) for receiving low-pressure air from the selector valve (Shown above in figure 4, 172), wherein the jet pump is adapted to mix high-pressure bleed air with low-pressure air for providing a mixed air to an environmental control subsystem (Paragraph 17, lines 10-13, Paragraph 60, lines 7-8, and 170, 172, and 148 as seen in figure 4).  But, Sautron does not teach an ambient air pressure value provided to a controller; that the selector valve is a three-way selector valve, that the selector valve is actuated under control of the controller, and that ambient air pressure value is used to determine how the ambient air is directed.  However, Klimpel does teach an ambient air pressure value provided to a controller (Paragraph 21, lines 1-15, Paragraph 31, lines 1-16, and Paragraph 61, lines 1-28, this teaches that sensors are used to record the flow properties to compare the values to the threshold values,  which results in the system measuring the pressure); that the selector valve is a three-way selector valve (66, Paragraph 61, lines 1-28), that the selector valve is actuated under control of the controller (Paragraph 31, lines 1-16, and Paragraph 61, lines 1-28), and that ambient air pressure value is used to determine how the ambient air is directed (Paragraph 21, lines 1-15, and Paragraph 31, lines 1-16, and Paragraph 61, lines 1-28).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the selector valve be a three-way .
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sautron (PGPub #2018/0057170) as modified by Klimpel (PGPub #2017/0152050) as applied to claim 17 above, and further in view of Smith et al. (PGPub #2018/0073431).
Regarding claim 18, Sautron as modified by Klimpel teaches the pneumatic flow control method of claim 17 wherein the members used to control the flow are under control of the controller (Paragraph 28, lines 1-7 of Sautron).  But, Sautron does not teach that the primary inlet further comprises a variable diameter orifice under control of the controller for throttling high-pressure-bleed air into the jet pump.  However, Smith does teach that the primary inlet further comprises a variable diameter orifice (16, and 18) for throttling high-pressure-bleed air into the jet pump (Paragraph 14, lines 1-14, and as can be seen in figure 1 after the high pressure flow passes through the valves 16, and 18 it mixes with the low pressure flow in a region that acts as the jet pump).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sautron (PGPub #2018/0057170) as modified by Klimpel (PGPub #2017/0152050) as applied to claim 17 above, and further in view of Cowell et al. (US #4,966,005).
Regarding claim 19, Sautron as modified by Klimpel teaches the pneumatic flow control method of claim 17 further comprising: determining, using the controller (60, and Paragraph 28, lines 1-7 of Sautron), to get the flow conditions (Paragraph 51, line 1-15 of Sautron) when the ambient air pressure meets the predetermined threshold pressure (Paragraph 53, lines 19-29, and Claim 4, lines 1-4 of Sautron), and providing a sufficient flow of the mixed air based on the measured flow rate (Paragraph 35, lines 1-17 of Sautron), thereby minimizing the temperature of the mixed air for reducing a cooling requirement of the environmental control subsystem (Paragraph 40, lines 13-17, and Paragraph 43, lines 9-27 of Sautron). But does not teach that the flow conditions include determining a maximum amount of the ambient air and a minimum amount of the low-pressure bleed air to provide.  However, Cowell does teach determining a maximum amount of the ambient air and a minimum amount of the low-pressure bleed air to provide (Column 1, lines 52-63, since in Sautron it achieves its low pressure air by mixing ambient and low pressure bleed air to get the low pressure air, if the minimum amount of bleed air is used, it inherently means that the maximum amount of ambient air is used because they are the only two sources of the low pressure air).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to use the minimum amount of bleed air and the maximum amount of ambient air because both Sautron and Cowell are environmental control systems for aircraft.  The motivation for using the minimum amount of bleed air and the maximum amount of ambient air is that it helps improve the fuel efficiency of the engines.
Response to Arguments
Regarding the applicants arguments for claims 1, 11 and 21 the examiner agrees that an embodiment of Sautron teaches that the selector valve can choose either the ambient or low pressure bleed air, however, the embodiment highlighted in the rejection teaches proportionally supplying a mixture of ambient air, low pressure bleed air, and high pressure bleed air, for this to happen both ambient air and low pressure bleed air must be able to simultaneously pass through the selector valve.  Additionally, the referenced section of paragraph 55 teaches that the upstream turbo-ejector can be used with the embodiment that features the proportionally supplied mixture of ambient air, low pressure bleed air, and high pressure bleed air, and this will enhance the mixing of the low pressure mixture by introducing the high pressure air which creates turbulence which promotes mixing
Applicant’s remaining arguments with respect to the claims have been considered but are moot because the arguments do not apply to the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083.  The examiner can normally be reached on Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647